DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/03/2021 has been entered.

Response to Amendment
The Amendment filed 02/03/2021 has been entered. Claims 3 and 18 are  canceled. Claims 21-23 are added. Claims 1-2, 4-16 and 19-23 remain pending in the application.
Claim Objections
Claims 6-8 and 12 are objected to because of the following informalities:
	. Claim 6 recites “a second first upward swipe”. It should be “a second upward swipe”.
	. Claims 7 and 8 recite “the symbol associated with the first account”. It should be “the first symbol associated with the first account”.
second symbol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leebow, US 2008/0077595 A1, in view of Franks et al. (hereinafter Franks), US 2016/0179798 A1, further in view of Halliday et al. (hereinafter Halliday), US 2015/0058957 A1.

Regarding independent claim 1, Leebow teaches a non-transitory computer-readable storage medium comprising instructions stored thereon (Fig. 1, 40; [0039]), the instructions, when executed by at least one processor ([0036]), being configured to cause a computing system (Fig. 1; [0034]) to at least:
present, within a graphical user interface (GUI) (Fig. 2) on a display (Fig. 1, 16), a miniprofile (Fig. 2, 46; [0042] search results 46 are in the form of a photograph 47 and name of the user representing information about a user; An information box 48 is part of the results 46. When the user selects one of the result 46, such as by moving a mouse curser over the photograph, the information box 48 appears that contains information about the selected user), the miniprofile comprising an avatar associated with a first account (Fig. 2, 48; [0042] “photograph”), a handle associated with the first account (Fig. 2, 48; [0042] “user's name”), a description associated with the first account (Fig. 2, 48; [0042] “network and/or school, major and/or year in school, geographical location”), and a swipe icon (Fig. 2, 47; [0013] “displaying a profile when a user selects one of a user name and a user picture”; [0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”); 
receive, at the swipe icon within the miniprofile, a gesture ([0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”); 
in response to receiving the gesture, present, within the GUI, a full profile (Fig. 4, 52; [0044]), the full profile occupying a larger portion of the display than the miniprofile (Fig. 4, 52; [0044] indicates the profile includes more information about the user and occupying more portion of the display), the full profile comprising an image associated with the first account ([0044] “photo album”, “photographs of all or some of the selected user's friends”), the avatar ([0044] “photograph”); the handle ([0044] “user's name”), the description ([0044] “a personal message from the selected user”), and at least a first post associated with the first account ([0044] ““friends” window”).
Leebow does not teach 

receive, within the full profile, a downward swipe; 
determine whether the downward swipe was a fast downward swipe or a slow downward swipe; 
if the downward swipe was the fast downward swipe, close the full profile and present, within the GUI, a feed, the feed comprising at least a second post associated with a second account and a third post associated with a third account; and
if the downward swipe was the slow downward swipe, close the full profile and present, within the GUI, the miniprofile.
However, in the same field of endeavor, Franks teaches 
the gesture is an upward swipe (Fig. 4C-4D, 402; [0077] describes an upward swipe on the bottom bar (i.e. swipe icon) to reveal a full content of the lower hierarchy layer (i.e. full profile));
receive, within the full profile (Fig. 6A, 610; [0089] “the top of document 610”), a downward swipe (Fig. 6A, 601, 602; [0088]-[0089] “the user may apply a rapid swipe in a vertical direction 601 (e.g., downward), to exit document 610 (e.g., including the content of a course assignment). The fast swipe 601 generates a displacement of the screen in a direction 602 to display the higher hierarchy layer 620”); 
determine whether the downward swipe was a fast downward swipe (Fig. 6A, 601; [0089] “a rapid swipe”) or a slow downward swipe (Fig. 7A; [0092] “FIG. 7A illustrates an asymmetric exit tool 700A including a slow swipe and a menu button to navigate away from a deep layer in a datacenter hierarchy such as leaving a document from within a course”); 

if the downward swipe was the slow downward swipe (Fig. 7A, 701; [0094] “apply a slow vertical swipe 701 (e.g., downward) from document 610”), close the full profile (Fig. 7A, 610; [0092] “FIG. 7A illustrates an asymmetric exit tool 700A including a slow swipe and a menu button to navigate away from a deep layer in a datacenter hierarchy such as leaving a document from within a course”) and present, within the GUI, the miniprofile (Fig. 7A, 724; [0094] “Users can asymmetrically navigate the layers of the application 144 by pressing the menu button, or slow swiping down on the screen. When either action is performed, the “hierarchical history” of navigation (most recent base page to highest hierarchy layer) is displayed at the bottom of the screen, such as hierarchy layers 721, 722, and 724”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of dismissing layers with a rapid or slow swipe from top to bottom as suggested in Franks into Leebow’s system because both of these systems are addressing the navigation  into Leebow would improve the integrity of Leebow's system by closing the profile when detecting a downward swipe (Franks, [0011]).
The combination of Leebow and Franks does not explicitly disclose present, within a graphical user interface (GUI) on a display, a miniprofile, the miniprofile comprising … a follow button; in response to receiving input to the follow button, send a follow request to a server, the follow request identifying the first account and requesting the server to send a plurality of posts associated with the first account.
However, in the same field of endeavor, Halliday teaches present, within a graphical user interface (GUI) on a display, a miniprofile, the miniprofile comprising … a follow button (Fig. 1; [0151]-[0152] illustrates a user interface on a mobile device providing a view of the posts presented via a streamer (101) of the system; [0153] a post header includes a profile picture (e.g. 103, or 105) that represents the author of the respective post; Fig. 3, “Follow” button; [0166]-[0167] after a user selects the profile picture (e.g., 103, 105), the user interface illustrated in FIG. 3 (i.e. a miniprofile) is presented to present a “follow” button and a “block” button); in response to receiving input to the follow button, send a follow request to a server, the follow request identifying the first account and requesting the server to send a plurality of posts associated with the first account ([0167] “If the “follow” button is selected, the user interface generates a request for the user of the mobile device (100) to follow the posts of the user represented by the profile (e.g., named “Patrick Keen” in FIG. 3). After the user being requested for the follow relation (e.g., “Patrick Keen”) approves the request, the user of the mobile device (100) can receive the posts of the user directed to his/her illustrates a system configured to provide services wherein a  server 303 is coupled with a plurality of user devices; Fig. 8; [0179] describes a data structure configured to manage a post; [0180] the post (201) further includes an author ID (207) that identifies the user profile of the author of the post).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of including a follow button in a user miniprofile to allow a user of a device to request to receive posts from the requested user as suggested in Halliday into Leebow and Franks’s system because both of these systems are configured to provide social networking services, and by incorporating the teaching of Halliday into Leebow and Franks would improve the integrity of Leebow and Franks's system by giving the user of the device an option in a user profile to request to receive posts from another user (Halliday, [0003]).

Regarding dependent claim 2, the combination of Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Franks further teaches wherein the instructions are further configured to cause the computing system to: 
determine that the downward swipe was the slow downward swipe (Fig. 7A, 701; [0094] “apply a slow vertical swipe 701 (e.g., downward) from document 610”); 
based on determining that the downward swipe was the slow downward swipe (Fig. 7A, 701; [0094] “apply a slow vertical swipe 701 (e.g., downward) from document 610”), close the full profile (Fig. 7A, 610; [0092] “FIG. 7A illustrates an asymmetric exit tool 700A including a slow swipe and a menu button to navigate away from a deep layer 
Application No.: 16/533,520Art Unit: 2143Filed:August 6, 2019Docket No.: 0124-101001in response to receiving a second upward swipe, present, within the GUI, the full profile (Leebow, Fig. 4, 52; [0044] describes the full profile is presented when a gesture is received and Franks teaches the gesture is an upward swipe (Fig. 4C-4D, 402; [0077] describes an upward swipe on the bottom bar (i.e. swipe icon) to reveal a full content of the lower hierarchy layer (i.e. full profile));); 
receive, at the swipe icon within the full profile, a second downward swipe (Fig. 6A, 601, 602; [0088]-[0089] “the user may apply a rapid swipe in a vertical direction 601 (e.g., downward), to exit document 610 (e.g., including the content of a course assignment). The fast swipe 601 generates a displacement of the screen in a direction 602 to display the higher hierarchy layer 620”); 
determine that the second downward swipe was the fast downward swipe (Fig. 6A, 601; [0089] “a rapid swipe”); and
based on determining that the second downward swipe was the fast downward swipe, close the full profile and present (Fig. 6A; [0089] “Each time the user rapidly swipes from top to bottom, the visible layer is dismissed”), within the GUI, the feed (Fig. 6A, 620; [0089] “when the user is a the top of document 610, a further rapid swipe down 601 would bring up the upper hierarchy layers of navigation as illustrated in panel 620”; 
receive, at the swipe icon within the full profile (Fig. 7A, 610; [0094] “document 610”), a slow downward swipe (Fig. 7A, 701; [0094]); and 
in response to receiving the slow downward swipe, close the full profile and present, within the GUI, the miniprofile (Fig. 7A, 720, 721, 722, 724; [0094]).

Regarding dependent claim 4, the combination of Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Leebow further teaches wherein a top portion of the full profile is located within a top third of the display (Fig. 4, 52; Examiner notes that as seen in Fig. 2, the top portion of the full profile is located within a top third of the display).

Regarding dependent claim 5, the combination of Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Franks further teaches wherein the closing the full profile comprises scrolling the full profile toward a bottom portion of the display (Fig. 6A, 620; [0089] Examiner notes that as seen in Fig.6A, 620, the Biology 101 document (i.e the full profile) is scrolled down toward the bottom portion of the display).

Regarding dependent claim 21, the combination of Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 1 that is Examiner notes that as seen in Fig. 2, the miniprofile is located near or on top of the selected user picture within the display; Examiner notes that It would be obvious as a matter of design choice to dispose the miniprofile as in Leebow since Applicant has not disclosed that the claimed position of the displayed miniprofile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the miniprofile disposed near or on top of the selected user picture as in Leebow).

Regarding dependent claim 22, the combination of Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Leebow further teaches wherein the bottom portion of the miniprofile is located at a bottom portion of the display (Fig. 2, 48; Examiner notes that as seen in Fig. 2, the miniprofile is located near or on top of the selected user picture within the display; Examiner notes that It would be obvious as a matter of design choice to dispose the miniprofile as in Leebow since Applicant has not disclosed that the claimed position of the displayed miniprofile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the miniprofile disposed near or on top of the selected user picture as in Leebow).

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al . (hereinafter Cohen), US 10,229,218 B1, in view of Leebow, further in view of Franks.

Regarding independent claim 6, Cohen teaches a non-transitory computer-readable storage medium (Fig. 7, 710, 712; col 18, lines 14-31 Data storage device 712 and memory 710 each include a tangible non-transitory computer readable storage medium) comprising instructions stored thereon, the instructions, when executed by at least one processor (Fig. 7, 704; col 18, lines 4-13 Processor 704 may include both general and special purpose microprocessors, and may be the sole processor or one of multiple processors of computer 702), being configured to cause a computing system (Fig. 7, 702) to at least (Fig. 7; col 17, lines 45-56 Computer 702 includes a processor 704 operatively coupled to a data storage device 712 and a memory 710. Processor 704 controls the overall operation of computer 702 by executing computer program instructions that define such operations. The computer program instructions may be stored in data storage device 712, or other computer readable medium, and loaded into memory 710 when execution of the computer program instructions is desired): 
present, within a graphical user interface (GUI) on a display (Fig. 7, 708; col 18, lines 32-36 input/output devices 708 may include a display device such as a cathode ray tube (CRT) or liquid crystal display (LCD) monitor for displaying information to the user; Fig. 6A, 600; col 14, lines 64-65 depicts example user interface 600 according to one embodiment in which messages are displayed to a user), a feed (col 15, lines 2-4 Stream field 604 can be selected (e.g., touching a touch screen over the icon indicating stream field 604) in order to display a home stream of messages), the feed comprising at least a first post (Fig. 6A, 620) and a second post (Fig. 6A, 630), the first post including a first symbol associated with a first account that uploaded the first post (col 15, lines 25-27 message 620 depicts a generic avatar of the author followed by the author's account ID; col 15, lines 14-18 the home stream is displayed by default. Messages 620, 622, and 630 are displayed in the home stream based on account 602 (“Keith”) following the accounts “@brian” and “@adam”; col 7, lines 50-60 Keith follows Adam, therefore Keith receives message posted by Adam), first content associated with the first account (col 15, lines 32-33 message 620 is from account “@adam” and reads “I hate football”), and a second symbol associated with a    second account, the second account being different that the first account that uploaded the first post (Fig. 6A, 630; depicts an avatar of Brian followed by Brian account ID @brian), the second post including a third symbol associated with a third account (Fig. 6A, 630, @carrie; depicts @carrie as a symbol associated with Carrie’s account) and second content associated with the third account (Fig. 6A, 630; col 15, lines 35-37 depicts a content reads “I love you anyway.” directed to account “@carrie”).
Cohen does not explicitly disclose
receive, at the second symbol, a gesture; 
in response to receiving the gesture, present, within the GUI, a miniprofile, a top portion of the miniprofile being located in a middle third of the display, the miniprofile at least partially covering at least one of the first post or the second post, the miniprofile comprising at least the second symbol, a description associated with the second account, and a swipe icon; 

in response to receiving the first upward swipe, present, within the GUI, a full profile, the full profile occupying a larger portion of the display than the miniprofile, the full profile comprising the description and at least a third post associated with the second account; 
receive, at the swipe icon within the full profile, a first downward swipe; determine that the first downward swipe was a slow downward swipe; 
based on determining that the first downward swipe was the slow downward swipe, close the full profile and present, within the GUI, the miniprofile; 
receive, at the swipe icon within the miniprofile, a second first upward swipe; 
in response to receiving the second upward swipe, present, within the GUI, the full profile; 
receive, within the full profile, a second downward swipe; determine that the second downward swipe was a fast downward swipe; and 
based on determining that the second downward swipe was the fast downward swipe, close the full profile and present, within the GUI, the feed.
However, in the same field of endeavor, Leebow teaches
receive, at the second symbol, an input ([0042] “When the user selects one of the search results 46, such as by moving a mouse curser over the photograph”); and 
in response to receiving the gesture, present, within the GUI, a miniprofile (Fig. 2, 46; [0042] search results 46 are in the form of a photograph 47 and name of the user representing information about a user), a top portion of the miniprofile being located in a middle third of the display, the miniprofile at least partially covering at least one of the Examiner notes that as seen in Fig. 2, the top portion of the miniprofile is located in the middle third of the display and partially covering some posts), the miniprofile comprising at least the second symbol (Fig. 2, 48, name/photo , i.e Malania Daniels), a description associated with the second account (Fig. 2, 48, “Harvard University Undergrad Cambridge, Mass), and a swipe icon (Fig. 2, 47; [0013] “displaying a profile when a user selects one of a user name and a user picture”; [0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”);
receive, at the swipe icon within the miniprofile, a gesture ([0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”);  
in response to receiving the gesture, present, within the GUI, a full profile, the full profile (Fig. 4, 52; [0044]) occupying a larger portion of the display than the miniprofile (Fig. 4, 52; [0044] indicates the profile includes more information about the user and occupying more portion of the display), the full profile comprising the description ([0044] “a personal message from the selected user”) and at least a third  post associated with the second account ([0044] ““friends” window”).
receive, at the swipe icon within the miniprofile, a second gesture ([0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user”); 
gesture, present, within the GUI, the full profile (Fig. 4, 52; [0044]), the full profile occupying a larger portion of the display than the miniprofile (Fig. 4, 52; [0044] indicates the profile includes more information about the user and occupying more portion of the display).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting a miniprofile in response to receiving a gesture at a user photograph in a post as suggested in Leebow into Cohen’s system because both of these systems are addressing the need for an improved online social networking system and method, and by incorporating the teaching of Leebow into Cohen would improve the integrity of Cohen's system by providing user an easy and quick way to view another user’s profile (Leebow, [0008]).
The combination of Cohen and Leebow does not explicitly disclose
the input is a gesture;
the gesture is an upward swipe;
receive, at the swipe icon within the full profile, a first downward swipe; 
determine that the first downward swipe was a slow downward swipe; 
based on determining that the first downward swipe was the slow downward swipe, close the full profile and present, within the GUI, the miniprofile; 
receive, within the full profile, a second downward swipe; 
determine that the second downward swipe was a fast downward swipe; and
based on determining that the second downward swipe was the fast downward swipe, close the full profile and present, within the GUI, the feed.
 teaches
the input is a gesture (Fig. 4A; [0077] “the user may enter an input gesture 401 (e.g., a tap) to select an item in the display and navigate into a lower hierarchy layer of the database architecture”);
the gesture is an upward swipe (Fig. 4C-4D, 402; [0077] describes an upward swipe on the bottom bar (i.e. swipe icon) to reveal a full content of the lower hierarchy layer (i.e. full profile));
receive, at the swipe icon within the full profile (Fig. 6A, 610; [0089] “the top of document 610”), a first downward swipe (Fig. 6A, 601, 602; [0089]-[0089] “the user may apply a rapid swipe in a vertical direction 601 (e.g., downward), to exit document 610 (e.g., including the content of a course assignment). The fast swipe 601 generates a displacement of the screen in a direction 602 to display the higher hierarchy layer 620”); 
determine that the first downward swipe was a slow downward swipe (Fig. 7A, 701; [0094] “apply a slow vertical swipe 701 (e.g., downward) from document 610”); 
based on determining that the first downward swipe was the slow downward swipe, close the full profile (Fig. 7A, 610; [0092] “FIG. 7A illustrates an asymmetric exit tool 700A including a slow swipe and a menu button to navigate away from a deep layer in a datacenter hierarchy such as leaving a document from within a course”) and present, within the GUI, the miniprofile (Fig. 7A, 724; [0094] “Users can asymmetrically navigate the layers of the application 144 by pressing the menu button, or slow swiping down on the screen. When either action is performed, the “hierarchical history” of navigation (most recent base page to highest hierarchy layer) is displayed at the bottom of the screen, such as hierarchy layers 721, 722, and 724”); 

determine that the second downward swipe was a fast downward swipe (Fig. 6A, 601; [0089] “a rapid swipe”; and
based on determining that the second downward swipe was the fast downward swipe, close the full profile (Fig. 6A; [0089] “Each time the user rapidly swipes from top to bottom, the visible layer is dismissed”) and present, within the GUI, the feed (Fig. 6A, 620; [0089] “when the user is a the top of document 610, a further rapid swipe down 601 would bring up the upper hierarchy layers of navigation as illustrated in panel 620”; Fig. 6B; [0090] “FIG. 6B illustrates a linear exit and rapid swipe tool for returning to higher layers in a datacenter hierarchy such as leaving the document list to access a course list”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a simple way for a user to navigate between a hierarchy layer, a child hierarchy layer, and a grandchild hierarchy layer in datacenter architectures, by using different input gestures on a touch screen device as suggested in Franks into Cohen and Leebow’s system because both of these systems are addressing the navigation between a plurality of hierarchy layers, and by incorporating the teaching of Franks into Cohen and 

Regarding dependent claim 7, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Cohen further teaches wherein the symbol associated with the first account comprises a handle including a text string associated with the first account (Fig. 6A, 620, @adam; col 15, lines 25-27 message 620 depicts a generic avatar of the author followed by the author's account ID, in this case, “@adam”).

Regarding dependent claim 8, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Cohen further teaches wherein the symbol associated with the first account comprises an image disposed inside a circle, the image being associated with the first account (Fig. 6A, 620; col 15, lines 23-27 The author of each message, in one embodiment, is identified by the author's avatar followed by the author's account ID. For example, message 620 depicts a generic avatar of the author followed by the author's account ID, in this case, “@adam”; Examiner notes that It would be obvious as a matter of design choice to dispose the user picture inside a square as in Cohen since Applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the image disposed inside a square as in Cohen).

 dependent claim 9, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Franks teaches wherein the gesture comprises a single-finger gesture (Fig. 4A; [0077] “the user may enter an input gesture 401 (e.g., a tap) to select an item in the display and navigate into a lower hierarchy layer of the database architecture”; Examiner notes that a tap is single-finger gesture).

Regarding dependent claim 10, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Franks teaches wherein the gesture comprises a tap (Fig. 4A; [0077] “the user may enter an input gesture 401 (e.g., a tap) to select an item in the display and navigate into a lower hierarchy layer of the database architecture”).

Regarding dependent claim 11, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Franks teaches wherein the gesture comprises an upward swipe (Fig. 4B, 402; [0078] “Screen 440 shows the bottom bar in an upward motion 402 revealing the contents if the child item in the bottom portion of the screen. Accordingly, the title of the item selected in the lower hierarchy layer (child item) is displayed in the bottom bar as it moves up.”).

Regarding dependent claim 12, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. 

Regarding dependent claim 13, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Franks teaches wherein the presenting the miniprofile comprises presenting the miniprofile scrolling up from a bottom of the display (Fig. 4B, 402; [0078] “Screen 440 shows the bottom bar in an upward motion 402 revealing the contents if the child item in the bottom portion of the screen. Accordingly, the title of the item selected in the lower hierarchy layer (child item) is displayed in the bottom bar as it moves up.”).

Regarding dependent claim 14, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Leebow further teaches wherein, when the miniprofile is presented, the first post and the second post remain in same positions on the display as before the miniprofile was presented, at least one of the first post or the second post being at least partially covered by the miniprofile (Fig. 2, 48; Examiner notes that as seen in Fig. 2, 48, the miniprofile partially covers some posts).

Regarding dependent claim 15, the combination of Cohen, Leebow and Franks teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Examiner notes that as seen in Fig. 2, 48, the miniprofile does not include any posts).

Claims 16, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Leebow, in view of Franks, further in view of Halliday.

Regarding independent claim 16, Cohen teaches a non-transitory computer-readable storage medium (Fig. 7, 710, 712; col 18, lines 14-31 Data storage device 712 and memory 710 each include a tangible non-transitory computer readable storage medium) comprising instructions stored thereon, the instructions, when executed by at least one processor (Fig. 7, 704; col 18, lines 4-13 Processor 704 may include both general and special purpose microprocessors, and may be the sole processor or one of multiple processors of computer 702), being configured to cause a computing system (Fig. 7, 702) to at least (Fig. 7; col 17, lines 45-56 Computer 702 includes a processor 704 operatively coupled to a data storage device 712 and a memory 710. Processor 704 controls the overall operation of computer 702 by executing computer program instructions that define such operations. The computer program instructions may be stored in data storage device 712, or other computer readable medium, and loaded into memory 710 when execution of the computer program instructions is desired):
present, within a graphical user interface (GUI) on a display (Fig. 7, 708; col 18, lines 32-36 input/output devices 708 may include a display device such as a cathode ray tube (CRT) or liquid crystal display (LCD) monitor for displaying information to the user; Fig. 6A, 600; col 14, lines 64-65 depicts example user interface 600 according to one embodiment in which messages are displayed to a user), a feed (col 15, lines 2-4 Stream field 604 can be selected (e.g., touching a touch screen over the icon indicating stream field 604) in order to display a home stream of messages), the feed comprising a least a first post (Fig. 6A, 620) and a second post (Fig. 6A, 630), the first post including a first symbol associated with a first account that uploaded the first post (col 15, lines 25-27 message 620 depicts a generic avatar of the author followed by the author's account ID; col 15, lines 14-18 the home stream is displayed by default. Messages 620, 622, and 630 are displayed in the home stream based on account 602 (“Keith”) following the accounts “@brian” and “@adam”; col 7, lines 50-60 Keith follows Adam, therefore Keith receives message posted by Adam), first content associated with the first account (col 15, lines 32-33 message 620 is from account “@adam” and reads “I hate football”), and a second symbol associated with a second account, the second account being different that the first account that uploaded the first post (Fig. 6A, 630; depicts an avatar of Brian followed by Brian account ID @brian), the second post including a third symbol associated with a third account (Fig. 6A, 630, @carrie; depicts @carrie as a symbol associated with Carrie’s account) and second content associated with the third account (Fig. 6A, 630; col 15, lines 35-37 depicts a content reads “I love you anyway.” directed to account “@carrie”).
Cohen does not explicitly disclose
receive, at the first symbol, a first gesture; 

in response to receiving input to the follow button, send a follow request to a server, the follow request identifying the second account and requesting the server to send posts associated with the second account; 
receive, at the swipe icon within the miniprofile, a first upward swipe; 
in response to receiving the first upward swipe, present, within the GUI, a full profile, the full profile occupying a larger portion of the display than the miniprofile, the full profile comprising an image associated with the first account, the first symbol, the description associated with the first account, at least a third post associated with the second account, and the swipe icon; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114 AND APPLICANT'S SUMMARY OF INTERVIEW WITH EXAMINERPage 7 Applicant:Bryan HaggertyExaminer: Amy P. Hoang Application No.: 16/533,520Art Unit: 2143 Filed:August 6, 2019Docket No.: 0124-101001
receive, within the full profile, a first downward swipe; 
determine that the first downward swipe was a fast downward swipe; based on determining that the first downward swipe was the fast downward swipe, close the full profile and present, within the GUI, the feed; 
receive, at the first symbol, a second gesture; 
in response to receiving the second gesture, present, within the GUI, the miniprofile; 
receive, at the swipe icon within the miniprofile, a second upward swipe; in response to receiving the second upward swipe, present, within the GUI, the full profile; 

determine that the second downward swipe was a slow downward swipe; and based on determining that the second downward swipe was the slow downward swipe, close the full profile and present, within the GUI, the miniprofile.
However, in the same field of endeavor, Leebow teaches
receive, at the first symbol, a first input ([0042] “When the user selects one of the search results 46, such as by moving a mouse curser over the photograph”); 
in response to receiving the first input, present, within the GUI, a miniprofile (Fig. 2, 46; [0042] search results 46 are in the form of a photograph 47 and name of the user representing information about a user; An information box 48 is part of the results 46. When the user selects one of the result 46, such as by moving a mouse curser over the photograph, the information box 48 appears that contains information about the selected user), a top portion of the miniprofile being located in a middle third of the display, the miniprofile at least partially covering at least one of the first post or the second post (Fig. 2, 48; Examiner notes that as seen in Fig. 2, the top portion of the miniprofile is located in the middle third of the display and partially covering some posts), the miniprofile comprising at least the second symbol (Fig. 2, 48, name/photo, i.e Malania Daniels), a description associated with the second account (Fig. 2, 48, “Harvard University Undergrad Cambridge, Mass), and a swipe icon (Fig. 2, 47; [0013] “displaying a profile when a user selects one of a user name and a user picture”; [0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”); 
a second input ([0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”); 
in response to receiving the second input, present, within the GUI, a full profile (Fig. 4, 52; [0044]), the full profile occupying a larger portion of the display than the miniprofile (Fig. 4, 52; [0044] indicates the profile includes more information about the user and occupying more portion of the display), the full profile comprising an image associated with the first account ([0044] “photograph”), the first symbol ([0044] “user's name”), the description associated with the first account ([0044] “a personal message from the selected user”), at least a third post associated with the second account ([0044] ““friends” window”);
receive, at the first symbol, a third input ([0042] “When the user selects one of the search results 46, such as by moving a mouse curser over the photograph”); 
in response to receiving the third input, present, within the GUI, the miniprofile (Fig. 2, 48; [0042] “an information box 48 appears that contains information about the selected user.”); 
receive, at the swipe icon within the miniprofile, a fourth input ([0044] “By selecting the photograph 47 on the search results 46, such as by clicking on the photograph 47 with a mouse, the user can display the profile page 52 for the selected user.”); 
in response to receiving the fourth input, present, within the GUI, the full profile (Fig. 4, 52; [0044]).

The combination of Cohen and Leebow does not explicitly disclose
the input is a gesture;
the gesture is an upward swipe;
receive, at the swipe icon within the full profile, a first downward swipe; 
determine that the first downward swipe was a slow downward swipe; 
based on determining that the first downward swipe was the slow downward swipe, close the full profile and present, within the GUI, the miniprofile; 
receive, within the full profile, a second downward swipe; 
determine that the second downward swipe was a fast downward swipe; and
based on determining that the second downward swipe was the fast downward swipe, close the full profile and present, within the GUI, the feed.
However, in the same field of endeavor, Franks teaches
the input is a gesture (Fig. 4A; [0077] “the user may enter an input gesture 401 (e.g., a tap) to select an item in the display and navigate into a lower hierarchy layer of the database architecture”);
describes an upward swipe on the bottom bar (i.e. swipe icon) to reveal a full content of the lower hierarchy layer (i.e. full profile));
receive, at the swipe icon within the full profile (Fig. 6A, 610; [0089] “the top of document 610”), a first downward swipe (Fig. 6A, 601, 602; [0089]-[0089] “the user may apply a rapid swipe in a vertical direction 601 (e.g., downward), to exit document 610 (e.g., including the content of a course assignment). The fast swipe 601 generates a displacement of the screen in a direction 602 to display the higher hierarchy layer 620”); 
determine that the first downward swipe was a slow downward swipe (Fig. 7A, 701; [0094] “apply a slow vertical swipe 701 (e.g., downward) from document 610”); 
based on determining that the first downward swipe was the slow downward swipe, close the full profile (Fig. 7A, 610; [0092] “FIG. 7A illustrates an asymmetric exit tool 700A including a slow swipe and a menu button to navigate away from a deep layer in a datacenter hierarchy such as leaving a document from within a course”) and present, within the GUI, the miniprofile (Fig. 7A, 724; [0094] “Users can asymmetrically navigate the layers of the application 144 by pressing the menu button, or slow swiping down on the screen. When either action is performed, the “hierarchical history” of navigation (most recent base page to highest hierarchy layer) is displayed at the bottom of the screen, such as hierarchy layers 721, 722, and 724”); 
receive, within the full profile (Fig. 6A, 610; [0089] “the top of document 610”), a second downward swipe (Fig. 6A, 601, 602; [0089]-[0089] “the user may apply a rapid swipe in a vertical direction 601 (e.g., downward), to exit document 610 (e.g., including 
determine that the second downward swipe was a fast downward swipe (Fig. 6A, 601; [0089] “a rapid swipe”; and
based on determining that the second downward swipe was the fast downward swipe, close the full profile (Fig. 6A; [0089] “Each time the user rapidly swipes from top to bottom, the visible layer is dismissed”) and present, within the GUI, the feed (Fig. 6A, 620; [0089] “when the user is a the top of document 610, a further rapid swipe down 601 would bring up the upper hierarchy layers of navigation as illustrated in panel 620”; Fig. 6B; [0090] “FIG. 6B illustrates a linear exit and rapid swipe tool for returning to higher layers in a datacenter hierarchy such as leaving the document list to access a course list”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a simple way for a user to navigate between a hierarchy layer, a child hierarchy layer, and a grandchild hierarchy layer in datacenter architectures, by using different input gestures on a touch screen device as suggested in Franks into Cohen and Leebow’s system because both of these systems are addressing the navigation between a plurality of hierarchy layers, and by incorporating the teaching of Franks into Cohen and Leebow would improve the integrity of Cohen and Leebow's system by using upward or downward swipes to present or close the profile or miniprofile (Franks, [0011]).
The combination of Cohen, Leebow and Franks does not explicitly disclose present, within a graphical user interface (GUI) on a display, a miniprofile, the 
However, in the same field of endeavor, Halliday teaches present, within a graphical user interface (GUI) on a display, a miniprofile, the miniprofile comprising … a follow button (Fig. 1; [0151]-[0152] illustrates a user interface on a mobile device providing a view of the posts presented via a streamer (101) of the system; [0153] a post header includes a profile picture (e.g. 103, or 105) that represents the author of the respective post; Fig. 3, “Follow” button; [0166]-[0167] after a user selects the profile picture (e.g., 103, 105), the user interface illustrated in FIG. 3 (i.e. a miniprofile) is presented to present a “follow” button and a “block” button); in response to receiving input to the follow button, send a follow request to a server, the follow request identifying the first account and requesting the server to send a plurality of posts associated with the first account ([0167] “If the “follow” button is selected, the user interface generates a request for the user of the mobile device (100) to follow the posts of the user represented by the profile (e.g., named “Patrick Keen” in FIG. 3). After the user being requested for the follow relation (e.g., “Patrick Keen”) approves the request, the user of the mobile device (100) can receive the posts of the user directed to his/her followers”; Fig. 9, 303; illustrates a system configured to provide services wherein a  server 303 is coupled with a plurality of user devices; Fig. 8; [0179] describes a data structure configured to manage a post; [0180] the post (201) further includes an author ID (207) that identifies the user profile of the author of the post).


Regarding dependent claim 19, the combination of Cohen, Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Leebow further teaches wherein a top portion of the full profile is located within a top third of the display (Fig. 4, 52; Examiner notes that as seen in Fig. 2, the top portion of the full profile is located within a top third of the display).

Regarding dependent claim 20, the combination of Cohen, Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Leebow further teaches wherein, when the miniprofile is presented, the first post and the second post remain in same positions on the display as before the miniprofile was presented, at least one of the first post or the second post being at least partially covered by the miniprofile (Fig. 2, 48; Examiner notes that as seen in Fig. 2, the other posts remain in same positions and the miniprofile partially covers some posts).

Regarding dependent claim 23, the combination of Cohen, Leebow, Franks and Halliday teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Leebow further teaches wherein a bottom portion of the miniprofile is located at a bottom portion of the display (Fig. 2, 48; Examiner notes that as seen in Fig. 2, the miniprofile is located near or on top of the selected user picture within the display; Examiner notes that It would be obvious as a matter of design choice to dispose the miniprofile as in Leebow since Applicant has not disclosed that the claimed position of the displayed miniprofile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the miniprofile disposed near or on top of the selected user picture as in Leebow).

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered.
In the remarks, Applicant argues
(1) The Office Action treats the information box 48 shown in FIG. 2 of Leebow as disclosing the recited, "miniprofile." However, this information box 48 does not include a follow button, and Leebow does not disclose, "in response to receiving input to the follow button, send a follow request to a server, the follow request identifying the first account and requesting the server to send a plurality of posts associated with the first account," as recited in claim 1, as amended.

(2) Applicant further requests that the rejection of claim 1 be withdrawn for the additional reason that the art does not disclose the recited, "receive, at the swipe icon within the miniprofile." As discussed above, that the Office Action treats the information box 48 shown in FIG. 2 of Leebow as disclosing the recited, "miniprofile." However, with respect to the recited, "receive, at the swipe icon within the miniprofile," the Office Action cited paragraph [0044] of Leebow, which discloses, "clicking on the photograph 47." Thus, "clicking on the photograph 47," is not performed with respect to the information box 48, which the Office Action treated as disclosing the recited, "miniprofile." Thus, Applicant respectfully submits that Leebow does not disclose, "receive, at the swipe icon within the miniprofile," as recited claim 1.
As to point (2), new ground(s) of rejections are presented above. Search result 46 shown in Fig. 2 of Leebow is considered as a miniprofile which comprises a photograph 47, name of the user representing information about a user and an information box 48. A profile is displayed when the photograph 47 is selected. Therefore, Leebow disclose, "receive, at the swipe icon within the miniprofile," as recited in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Dornbush et al. (US 2016/0011758 A1) discloses a social networking platform that enables users to hold virtual one-on-one asynchronous conversations with an unlimited number of people by sharing and responding to short videos.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N TO/           Supervisory Patent Examiner, Art Unit 2143